Citation Nr: 0719819	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  02-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed as panic disorder with 
agoraphobia, dysthymic disorder, social phobias, and anxiety 
disorder.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability. 

4.  Entitlement to service connection for degenerative joint 
disease, to include as secondary to service-connected 
disability. 

5.  Entitlement to service connection for heel spurs, to 
include as secondary to service-connected disability. 

6.  Entitlement to service connection for encephalitis, to 
include as secondary to service-connected disability. 

7.  Entitlement to service connection for allergic rhinitis, 
to include as secondary to service-connected disability. 

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to service connection for a basal cell 
carcinoma, rosacea and tinea versicolor, secondary to 
exposure to Agent Orange. 

10.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy of the left lower extremity.  

11.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for PTSD; 
degenerative joint disease; and allergic rhinitis, to include 
as secondary to service-connected disability; are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder variously diagnosed as 
panic disorder with agoraphobia, dysthymic disorder, social 
phobias, and anxiety disorder, was first manifested many 
years after his separation from service, and is unrelated to 
his period of service.  

2.  The veteran's hypertension first manifested many years 
after his separation from service, and is unrelated to his 
period of service, or to a service-connected disorder.  

3.  Heel spurs were diagnosed many years after service and 
are not related to service or to a service-connected 
disorder.  

4.  There is no current diagnosis of encephalitis.  

5.  Sleep apnea was diagnosed many years after service and is 
not related to service. 

6.  The veteran's basal cell carcinoma, rosacea and tinea 
versicolor disorders are not listed diseases associated with 
exposure to certain herbicide agents in Vietnam.

7.  The veteran's basal cell carcinoma, rosacea and tinea 
versicolor, were diagnosed many years after service, and are 
not shown to be related to his service, to include exposure 
to Agent Orange therein.  

8.  Peripheral neuropathy of the lower extremities is 
manifested by sensory deficits reported as leg pain and 
numbness with foot burning, without evidence of muscular 
atrophy, and an EMG (electromyograph) report which revealed 
no lower extremity abnormality.  

CONCLUSIONS OF LAW

1.  A psychiatric disorder variously diagnosed as panic 
disorder with agoraphobia, dysthymic disorder, social 
phobias, and anxiety disorder, was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active service, may not be presumed to have been 
incurred therein, and is not proximately due to or the result 
of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).  

3.  Heel spurs were not incurred in or aggravated by the 
veteran's active service and are not proximately due to or 
the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).  

4.  Encephalitis was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).  

5.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

6.  Basal cell carcinoma, rosacea and tinea versicolor were 
not incurred in or aggravated by service, nor may basal cell 
carcinoma be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(iii), 
3.309(e) (2006).

7.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8520 (2006).

8.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.124a, Diagnostic 
Code 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

The record shows that the veteran served in Vietnam from June 
1970 to March 1971.  Effective prior to December 27, 2001, 
for claims involving exposure to an herbicide, such as Agent 
Orange, the law provided that veterans who served on active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975 (the Vietnam era), and who have a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed to an herbicide agent during such service, unless 
there is affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2001).  The Court has held that "neither 
the statutory nor the regulatory presumption will satisfy the 
incurrence element of [a claim for service connection] where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116 (a) or 38 C.F.R. § 3.309(e)."  
McCartt v. West, 12 Vet. App. 164, 168 (1999) (the Court held 
that because there was no evidence that the appellant had 
developed an enumerated disease, the Board's implicit 
determination that the appellant had presumptive in-service 
exposure is erroneous as a matter of law).  Hence, prior to 
December 27, 2001, if a veteran did not have a condition 
listed in VA laws and regulations that is presumed to be 
related to herbicide exposure, there was no presumption that 
the veteran was in fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309(e), including Note 2 (2003). 66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

In reaching its decision, the Board has considered the 
veteran's statements; in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters, the Board gives his assertions concerning medical 
diagnosis or nexus no probative weight.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).

A Psychiatric Disorder

This appeal arises from a March 2001 rating decision that 
denied service connection for both a psychiatric disorder 
variously diagnosed as panic disorder with agoraphobia, 
dysthymic disorder, social phobias, and anxiety disorder, and 
for PTSD.  As discussed below, the claim for service 
connection for PTSD requires further evidentiary development.  
This discussion refers only to the claim of service 
connection for a psychiatric disorder variously diagnosed as 
panic disorder with agoraphobia, dysthymic disorder, social 
phobias, and anxiety disorder.

The service medical records, including the March 1971 
separation examination report, do not make reference to a 
psychiatric problem.  After service, private medical records 
dated beginning in February 1999 show treatment for anxiety.  
The veteran has subsequently been diagnosed with various 
psychiatric disorders including depression (see, private 
record of June 2000 and VA outpatient treatment of August 
2000), panic disorder with agoraphobia (see, private record 
of March 2000), and anxiety disorder (see, VA examination of 
January 2001).  Therefore, the earliest medical evidence of a 
psychiatric disorder occurs over 20 years after separation 
from active duty service.  There is no medical evidence to 
show that a psychiatric disorder was manifest in service.  
Furthermore, there is no competent medical evidence showing 
that the veteran has a psychiatric disorder that is related 
to his military service.  As such, the claim must be denied.  

Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1) (2006).

Although the veteran reported at his March 2007 hearing 
before the undersigned that he was seen in service for 
elevated blood pressure, the service medical records do not 
reflect that he had elevated blood pressure readings in 
service.  At service entrance in April 1968, his blood 
pressure was recorded as 130/80, and at separation in March 
1971, the reading was 120/80.  Furthermore, the first 
reference to hypertension in the record occurs many years 
after service separation in private records dated in 1996.  
(See, private records dated in February 1996 with reading of 
148/90 and a diagnosis of hypertension and in May 1996 with 
reading of 140/90).  Therefore, the earliest medical evidence 
of this condition occurs over 20 years after separation from 
active duty service.  There is no medical evidence to show 
that hypertension was manifest in service or to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, there is no competent 
medical evidence showing that the veteran has hypertension 
that is related to his service or to his service-connected 
diabetes mellitus.  In fact, a VA examiner opined in December 
2002 that the veteran's hypertension is not related to his 
diabetes mellitus, and this opinion stands uncontradicted in 
the record.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

Heel Spurs

The service medical records do not show a finding of heel 
spurs in service.  At entrance in April 1968 and on 
separation in March 1971, the veteran's feet were noted to be 
clinically normal.  Furthermore, while plantar fasciitis has 
been diagnosed (see, e.g., private medical record of 
September 2003 and February 2004, and VA outpatient treatment 
of August 2004), the record does not support a finding that 
the veteran has heel spurs related to service or to a 
service-connected disability.  A VA examiner diagnosed heel 
spurs in December 2002, although the examination of the feet 
does not make reference to the disorder.  However, this 
diagnosis reflects the earliest medical evidence of heel 
spurs and comes at over 30 years after separation from active 
duty service.  There is no medical evidence to show that a 
heel spur or any foot disorder was manifest in service.  
Furthermore, there is no competent medical evidence showing 
that the veteran has heel spurs that are related to his 
service or to his service-connected diabetes mellitus.  In 
fact, a VA examiner opined in December 2002 that the 
veteran's heel spurs are not related to his diabetes 
mellitus, and this opinion stands uncontradicted in the 
record.  

Encephalitis

The service medical records, including his March 1971 
separation examination report, do not reflect that the 
veteran had encephalitis in service.  Further there is no 
evidence in the record, including VA and private medical 
records dated from the 1990's, which reflects that the 
veteran currently has encephalitis.  On VA examination in 
December 2002, the examiner diagnosed, alleged encephalitis, 
history of, not found on this examination.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past).  

Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). Since there is no 
evidence of encephalitis, the preponderance of the evidence 
is against the claim, and the benefit of the doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).  Accordingly, the claim is denied.  

Sleep Apnea

The service medical records, including his March 1971 
separation examination report, do not show that the veteran 
had sleep apnea in service.  After service, sleep apnea is 
first noted in March 2000 in private medical records when the 
veteran underwent a nocturnal polysomnogram.  In a letter 
dated that same month, a private examiner noted that the 
veteran had a 2 to 3 year history of progressive excessive 
daytime somnolence and loud snorific respirations.  It was 
noted in an addendum dated that same month that the veteran 
was returning for follow-up and a nocturnal polysomnogram 
revealed mild obstructive sleep apnea.  

Therefore, the earliest medical evidence of this condition 
comes at over 20 years after separation from active duty 
service.  There is no medical evidence to show that sleep 
apnea was manifest in service and no evidence relating his 
current diagnosis to service.  Absent in service findings and 
a medical nexus linking the current findings to service, the 
claim must fail.  



Skin

Service connection for basal cell carcinoma, rosacea and 
tinea versicolor has not been established.  Since the veteran 
served in Vietnam, his exposure to Agent Orange is presumed.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2006).  However, basal cell 
carcinoma, rosacea and tinea versicolor are not among the 
diseases listed at 38 C.F.R. § 3.309(e) as being 
presumptively related to such exposure.  Therefore, service 
connection under the provisions of 38 C.F.R. § 3.309(e) 
cannot be granted.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his basal cell 
carcinoma, rosacea and tinea versicolor.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

Nor can service connection be granted on a direct basis.  
There is no indication that any skin condition was present in 
service or at separation in March 1971.  A skin disorder is 
not diagnosed in the record until April 2001 when multiple 
verrucous papules were noted on the hands and forearms and 
actinic keratosis was noted on the face.  In October 2001 
verruca vulgaris and actinic keratosis were diagnosed.  In 
November 2002, when VA records revealed a diagnosis of 
flat/hypertrophic warts and hyperkerototic warts on the upper 
and lower extremities and scaly red plaques on the face and 
upper extremities, rosacea was also diagnosed.  Dermatitis 
was found in June 2003 and tinea versicolor was reported in 
September 2003.  In April 2004, VA outpatient records show 
that the veteran had a history of basal cell carcinoma 
excised from his chest and it was noted that the report 
showed the basal cell carcinoma was completely excised.  
These findings occur some 30 years after the veteran's 
separation.  

The veteran may still establish service connection by 
competent medical evidence of a nexus between his basal cell 
carcinoma, rosacea and tinea versicolor and his service, to 
include herbicide exposure.  The evidence of record does not 
include any medical opinions that relate his skin cancer or 
other skin disorders to his herbicide exposure in service.  

Increased Initial Evaluations 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Neuropathy of the Left Leg and Right Leg

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis. 38 C.F.R. § 4.123.  Neuralgia of a peripheral 
nerve characterized usually by a dull and intermittent pain, 
of typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis. 38 C.F.R. § 4.124.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis," 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  

Peripheral neuropathy of both lower extremities is currently 
assigned separate 10 percent evaluations under 38 C.F.R. § 
4.124a, DC 8520.  Paralysis of the sciatic nerve is rated 
under Diagnostic Code 8520.  Under this code, incomplete 
paralysis is rated 10 percent when mild warrants, 20 percent 
when moderate, 40 percent when moderately severe, and 60 
percent when severe, with marked muscular atrophy. An 80 
percent rating is warranted for complete paralysis of the 
sciatic nerve.  With complete paralysis of the sciatic nerve, 
the foot dangles and drops, no active movement is possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2006).  

In January 2003 the RO granted service connection for 
neuropathy of the right and left lower extremities and each 
was assigned a 10 percent evaluation effective from September 
2002.  On VA examination in December 2002, the veteran 
reported having some numbness in his feet, and on 
examination, the examiner noted that the veteran had 
decreased sensation to light touch in the feet.  

On VA outpatient treatment in August 2004, the veteran 
complained of leg pain.  Deep tendon reflexes were 2+.  An 
EMG that same month as well as one performed in April 2002 
showed no abnormality in the lower extremities.  On VA 
outpatient treatment in January 2005, the veteran complained 
of leg pain; there was full range of motion of all 
extremities and reflexes were 1+ and symmetric.  In May 2005, 
the veteran reported his peripheral neuropathy was better 
with medicine.  

The veteran was examined by VA in July 2005.  The veteran 
complained of numbness and burning on the plantar surface of 
the feet, and discomfort when he walks.  On examination knee 
and ankle jerks were intact and symmetrical bilaterally.  He 
had decreased perception to light touch over the distal half 
of the plantar surface of both feet.  Muscle strength was 
intact.  

In this case the neuropathy of the lower extremities has been 
described on VA examination (2005) as sensory based on his 
complaints of numbness, burning and pain, which is consistent 
with the currently assigned separate 10 percent evaluations 
in effect for peripheral neuropathy of both lower 
extremities.  The clinical evidence reveals knee and ankle 
jerks to be intact with a decrease of sensation in the feet.  
An EMG has shown no lower extremity abnormality.  There was 
no atrophy noted, and no decreased motion in the extremities.   

The Board has reviewed the evidence in full for the appeal 
period, but is unable to locate any findings which suggest 
that increased evaluations for lower extremity peripheral 
neuropathy are warranted.  In light of the evidence 
indicative of mild neuropathy, wholly sensory in the lower 
extremities, and the EMG findings, and taking into account 
the veteran's reported symptoms of numbness, pain and 
burning, the Board believes that the veteran's symptoms are 
most consistent with the currently assigned 10 percent 
evaluations bilaterally for incomplete paralysis of the 
sciatic nerve, as rated under Diagnostic Code 8520.  
Accordingly evaluations in excess of 10 percent for the left 
lower extremity or of 10 percent for the right lower 
extremity are not warranted for neuropathy of the lower 
extremities at any time during the appeal period.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's December 2000 letter, describing the evidence needed 
to support the veteran's claim, was timely mailed well before 
the March 2001 rating decision regarding issues of service 
connection.  It described the evidence necessary to 
substantiate a claim for service connection, identified what 
evidence VA was collecting, requested the veteran to send 
information, and identified what evidence might be helpful in 
establishing his claim.  Although that letter did not 
explicitly ask the veteran to send VA whatever evidence he 
had in his possession pertaining to his claim, this veteran 
was not prejudiced because the letter informed the veteran 
that it was his responsibility to help VA obtain all evidence 
necessary to support his claim and during the appeal the 
veteran did, in fact, submit evidence to VA.  He received a 
letter in April 2004 regarding the claim for a skin disorder 
which preceded the denial and which fully complied with 
Quartuccio.  Additionally in March 2005, the veteran informed 
VA that he did not have any additional medical evidence to 
submit regarding his claims.  As to the increased initial 
rating issues, a notice letter was sent in May 2006.  The RO 
properly (see VAOPGCPREC 8- 2003 (Dec. 2003)) provided notice 
on the "downstream" issues of increased initial ratings which 
was fully compliant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
March 2006.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the private 
treatment records and veteran's treatment records at a VA 
facility, scheduling a hearing before a Veterans Law Judge of 
the Board, and scheduling C&P medical examinations.  The 
Board notes that the veteran in his December 2006 substantive 
appeal stated that the 10 percent ratings for his lower 
extremity disorder are much worse.  In effect this is an 
argument that the rating should be higher and not that his 
disorders had worsened.  Accordingly, the Board concludes 
that VA has fulfilled its duty to assist the veteran, and a 
remand for an examination is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2006).   Further, while 
the examiner reported that he did not have the claims file 
during the December 2005 examination, he did refer to a prior 
examination performed by VA regarding these disorders and 
thus he took into account the records of prior medical 
treatment, and the evaluation of the claimed disability was 
an informed one.  See Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  The veteran has not identified any records which 
could be pertinent to his claim that have not been secured.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  


ORDER

Service connection for a psychiatric disorder variously 
diagnosed as panic disorder with agoraphobia, dysthymic 
disorder, social phobias, and anxiety disorder, is denied.   

Service connection for hypertension, to include as secondary 
to service-connected disability is denied. 

Service connection for heel spurs, to include as secondary to 
service-connected disability is denied. 

Service connection for encephalitis, to include as secondary 
to service-connected disability is denied. 


Service connection for sleep apnea is denied. 

Service connection for a basal cell carcinoma, rosacea and 
tinea versicolor, secondary to exposure to Agent Orange, is 
denied. 

An initial evaluation in excess of 10 percent for neuropathy 
of the left lower extremity is denied.  

An initial evaluation in excess of 10 percent for neuropathy 
of the right lower extremity is denied.  


REMAND

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f) (2006).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

The veteran claims that he has PTSD as a result of his 
service in Vietnam.  He states that he experienced life 
threatening episodes, including having a knife thrown at him 
by another soldier, seeing other soldiers threatened, and his 
unit receiving sniper fire and rocket attacks.  He also 
reported that a sergeant drove over a land mine and was 
killed. (See, statement received from the veteran in October 
2000 and hearing testimony in March 2007).  The service 
personnel records show that the veteran served in Vietnam 
from June 2, 1970 to March 17, 1971, with Co. A, 
84th Battalion (construction) with an MOS of a cook.  

The veteran has been diagnosed with PTSD. (See e.g., 
physician statement of May 2000, and physician statement of 
May 2004).  The evidence must show that he has a verified 
stressor which caused PTSD in order for the veteran to 
prevail.

The veteran submitted 14 pages from the Operational Reports-
Lessons Learned of the 84th Engineer Battalion in support of 
his claim.  In a January 2004 Memo from a CURR coordinator to 
the VA rating board, it was noted that some of these records 
(7 pages) covered a six month period ending April 30, 1970, 
prior to the veteran's arrival in Vietnam.  Some of the pages 
contained no dates.  The CURR coordinator also reported that 
the veteran did not have a confirmed diagnosis of PTSD; 
however PTSD had been among the diagnoses of record.  
Additionally, it was noted that several indirect attacks were 
noted to have been directed against the Battalion.  It was 
reported that this may lend credence to the veteran's claim 
that his unit came under mortar fire, but that it did not 
verify that the veteran's unit suffered these attacks.  It 
was stated that further verification could be obtained from 
company-level records available to CURR.  No attempt to 
further verify the veteran's stressor(s) was made.  

The veteran seeks service connection for degenerative joint 
disease and for allergic rhinitis, both of which have been 
currently diagnosed, and his claim includes consideration of 
these disorders as secondary to his service-connected 
diabetes mellitus.  In November 2002, the RO issued an 
examination request for the veteran and asked the examiner if 
there was any possibility of degenerative joint disease and 
allergic rhinitis were caused by the service-connected 
diabetes mellitus.  In the February 2003 supplemental 
statement of the case (SSOC), the RO indicated that secondary 
service connection was not warranted for these disorders, and 
reported that a VA examiner in December 2002 had opined that 
the veteran's degenerative joint disease and his allergic 
rhinitis were not related to his diabetes mellitus.  A review 
of the examination report does not disclose that these 
opinions were given.  The Board finds that a remand is 
necessary to obtain an opinion on these issues. 

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:


1.  Using all available sources, 
including U.S. Army and Joint Service 
Records Research Center (JSRRC), attempt 
to verify the stressors the veteran has 
described in his statement received in 
October 2000 and hearing testimony in 
March 2007.  If the record contains 
insufficient information for stressor 
verification, the veteran should be 
requested to provide any necessary 
information.  If the stressors cannot be 
verified, the reason(s) for the inability 
to verify stressors should be documented.  
If JSRRC is not contacted, the reason(s) 
why the contact was not made should be 
verified in the claims folder.

2.  If any of the claimed stressors are 
verified, a psychiatric examination 
should be conducted to determine whether 
the veteran meets the DSM-IV criteria for 
a diagnosis of PTSD due the verified 
stressor(s).  The examiner should review 
the veteran's claims folder, examine him, 
and render an opinion with reasons as to 
whether a DSM-IV diagnosis of PTSD, 
related to the verified stressor(s), is 
warranted.

3.  Schedule the veteran for appropriate 
examination(s) to determine whether he 
has degenerative joint disease and 
allergic rhinitis and, if so, whether 
either disability is related to the 
service-connected diabetes mellitus. The 
claims file should be provided to the 
examiner(s).  The examiner should 
indicate whether the veteran has 
degenerative joint disease and whether he 
has allergic rhinitis.  If the veteran 
meets the diagnostic criteria for either 
disorder, the examiner should indicate 
whether it is at least as likely not (a 
50 percent probability or greater) that 
the diagnosed degenerative joint disease 
and/or the diagnosed allergic rhinitis is 
proximately due to or the result of the 
service-connected diabetes mellitus, 
including whether either disability is 
increased in severity beyond the normal 
course of the disease proximately due to 
the service-connected diabetes mellitus.  
Rationale must be provided.  

4.  Thereafter, reconsider the claims for 
service connection.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


